Citation Nr: 1421574	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-40 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1968 (and also had service with the United States Navy Reserves).  This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the Board remanded this matter for additional development.  In January 2014, the Board sought a Veterans Health Administration (VHA) medical advisory opinion in this matter.  The Veteran was provided a copy of such opinion (received in February 2014) and afforded opportunity to respond.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A July 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological evaluation and medical opinion in November 2009 and an addendum medical opinion in February 2013.  The opinions offered then were considered inadequate.  Consequently, the Board secured a VHA medical advisory opinion in this matter.  The Veteran received a copy of the opinion, and has had opportunity to respond.  The Board finds that the medical opinion evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD-214 reflects that he served as an engine mechanic in service.

The Veteran's STRs are silent for complaints, findings, or treatment of hearing loss.  Spoken and whispered voice hearing on October 1968 separation examination was 15/15 bilaterally.

On March 1969 annual Reserves examination, spoken and whispered voice hearing was 15/15 bilaterally.  Notably, the Veteran specifically denied hearing loss at this time.  

In August 2008, a VA audiological evaluation found a bilateral hearing loss.

On November 2009 VA audiological evaluation, the examiner noted that the Veteran served 2 years as an active engineman with 13 months of combat in Vietnam.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
80
85
100
LEFT
30
60
60
55
60

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 92 percent in the left.

The diagnosis was severe to profound sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's hearing loss "has progressed beyond a natural progression.  Therefore, I believe that it is less likely as not that his HL and tinnitus are related to or caused by military noise exposure."  As this opinion was unaccompanied by adequate explanation or rationale, the Board found it inadequate for rating purposes.

In a February 2013 VA opinion obtained pursuant to the Board's remand, the [November 2009] examiner noted that there is no evidence of hearing loss in service and that for hearing loss to progress to a severe to profound state and have no indication in the military would be highly improbable.  The examiner again concluded that the Veteran's hearing loss progressed beyond a natural progression and therefore, is less likely than not related to military noise exposure.

As was noted above, this opinion was found inadequate for rating purposes and the Board secured a VHA medical advisory opinion in this matter.  In that opinion, received in February 2014, the consulting audiologist opined that the Veteran's "current hearing loss is not at least as likely as not...due to noise exposure from his MOS during active duty service."  The audiologist noted that there is no evidence that would suggest there was any significant change in hearing acuity during active duty service, and opined that the Veteran's current hearing loss was more likely than not due to the normal aging process, genetics/family history of hearing loss, occupational/recreational noise exposure incurred after active duty service, or any combination thereof.  The audiologist further stated that the Veteran was about age 63 at the time of  his 2009 VA examination when hearing loss was diagnosed (which was about 41 years after his release from active duty).  It was noted that he reported that both of his parents had hearing loss onset at a later age, and that the Veteran worked in the manufacturing of air compressors for approximately 27 years, using hearing protection in designated high noise areas and also engaged in hunting/recreational shooting, sometimes wearing hearing protection and sometimes not.
It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards (as such is shown by official audiometry), and that he was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to noise trauma therein.

The Veteran's STRs, including his service separation examination report, are silent for complaints, findings, or treatment related to hearing loss.  Notably, an examination a year after his separation did not note a hearing loss (and in an associated report of medical history, the Veteran specifically denied hearing loss).  Therefore, service connection for bilateral hearing loss on the basis that it became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL disability was manifested to a compensable degree in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumption (of service connection)  for SNHL (as an organic disease of the nervous system).

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, the medical evidence that specifically addresses this question consists of the November 2009, February 2013, and February 2014 medical opinions.  As noted above, the Board determined that the November 2009 and February 2013 opinions were inadequate (Notably, all were against the Veteran's claim).  Thus, the only competent and adequate opinion directly addressing a nexus between the Veteran's current hearing loss and his service is the February 2014 VHA opinion by an audiologist finding that the Veteran's hearing loss was less likely than not incurred in or caused by service.  The audiologist reviewed the Veteran's claims file and cited to factual data.  Specifically, he cited to the Veteran's STRs, including whispered voice testing on separation and on annual Reserve examination, and postservice audiological evaluations.  The audiologist also noted that the Veteran's postservice occupational and recreational activities involved exposure to noise.  As this opinion is by an audiologist competent to offer it, who reflects familiarity with the entire record, and includes an explanation of the rationale with citation to supporting factual data (and identifies a nonservice-related etiology for the hearing loss considered more likely), it is probative evidence in the matter.  Because there is no probative evidence to the contrary, the Board finds it persuasive.

The Board acknowledges the Veteran's statements that his hearing loss began in service.  However, that allegation conflicts with his service separation examination and postservice annual Reserves examination reports, when no pertinent complaints were noted.  While there was no audiometry, if any significant hearing loss was then present, as alleged, presumably, it would have been noted (even in the unsophisticated whispered voice testing conducted or in medical history then recorded).  In fact, in the year immediately following discharge from service, the Veteran specifically denied hearing loss or ear problems.  Consequently, his accounts of having hearing loss since service are not deemed credible.  To the extent that he may be seeking to relate his current hearing loss to noise trauma in service by his own opinion, in the absence of credible evidence of onset in service and continuity since, that is a medical question beyond the scope of a layperson's knowledge.  Consequently, his lay opinion merits no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss disability and his service, to include exposure to noise trauma therein.   Accordingly, his claim must be denied.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


